EXHIBIT 99.1 CONTACT: Investor Relations 404-715-2170 Corporate Communications 404-715-2554 Delta Air Lines Reports September 2009 Quarter Financial Results ATLANTA,Oct. 22, 2009 – Delta Air Lines (NYSE:DAL) today reported financial results for the September 2009 quarter.Key points include: ● Delta’s net income for the September 2009 quarter was $51 million, or $0.06 per share, excluding $212 million in special items1.This result is $115 million better than prior year on a combined basis2. ● Delta’s reported net loss for the September 2009 quarter was $161 million, or $0.19 per share. ● Delta raised $600 million in incremental liquidity, addressed 40% of 2010 debt maturities and ended the September 2009 quarter with $5.8 billion in unrestricted liquidity. ● Delta has achieved $500 million in merger benefits in the first three quarters of 2009, reaching its 2009 target ahead of plan. ● Delta’s 2010 system capacity is expected to decline approximately 3% compared to 2009. “Our ability to earn a profit for the quarter shows we are making sound decisions for our business in this difficult economic environment.While we now see encouraging revenue and booking trends, we remain cautious in these early stages of an uncertain recovery,” said Richard Anderson, Delta’s chief executive officer. “My thanks go out to the Delta people who delivered great customer service, ran a solid operation, and moved forward with our merger integration, all against the backdrop of a very challenging economy.” Revenue Environment Delta’s operating revenue on a GAAP3 basis grew 32% to $7.6 billion in the September 2009 quarter compared to the prior year period as a result of its merger with Northwest Airlines.On a combined basis, total operating revenue declined $2.0 billion, or 21%, and total unit revenue (RASM) declined 17%. -more- Page 2 (in millions) 3Q09 GAAP 3Q08 GAAP Incr (Decr) 3Q09 GAAP 3Q08 Combined Incr (Decr) Passenger $ $ 31 % $ $ )% Cargo 9 % )% Other, net 51
